DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 5/05/2021 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 10,935,734 B2 (hereinafter “the ‘734 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed recitations of the present application are fully anticipated by the claimed recitations of the ‘734 patent.
Specifically, the ‘734 patent claims: An optical fiber feed-through connector for optically coupling a pre- terminated end portion of an optical fiber cable with a non-feed-through optical fiber connector comprising: a feed-through duct engaging portion configured to move between a first position, where the feed-through duct engaging portion is configured to receive a free end portion of a duct shaped so as to allow a pre-terminated end portion of an optical fiber cable to be slidingly fed through the duct, and a second position, where the feed-through duct engaging portion is configured to be compressed around the free end portion of the duct, the feed-through engaging portion being configured to permit the pre-terminated end portion of the optical fiber cable to be slidingly fed through both the duct and the feed- through duct engaging portion in the first position and the second position; and a feed-through housing portion configured to be operatively coupled to the feed-through duct engaging portion so as to allow the pre-terminated end portion of the optical fiber cable to be slidingly fed through the feed-through housing portion after the pre-terminated end portion of the optical fiber cable has been slidingly fed through both the duct and the feed-through duct engaging portion; wherein the feed-through duct engaging portion and the feed-through housing portion are configured to allow the pre-terminated end portion of the fiber optical cable to be optically coupled with a non-feed-through optical fiber connector after the pre-terminated end portion of the optical fiber cable has been slidingly fed through the duct, the feed-through duct engaging portion, and the feed-through housing portion; wherein the non-feed-through optical fiber connector is configured to be optically coupled to the pre-terminated end portion of the optical fiber cable without allowing the pre-terminated end portion of the optical fiber cable to be slidingly fed through the non-feed-through optical fiber connector; wherein the feed-through duct engaging portion includes a first longitudinal conduit configured to allow the pre-terminated end portion of the optical fiber cable to be slid through the first longitudinal conduit, and the feed-through housing portion includes a second longitudinal conduit configured to allow the pre-terminated end portion of the optical fiber cable to be slid through the second longitudinal conduit; wherein the feed-through housing portion includes a connection point configured to be coupled to the pre-terminated end portion of the optical fiber cable; and wherein the pre-terminated end portion of the optical fiber cable comprises a first pre-terminated end portion of a first optical fiber cable section, and the non-feed-through optical fiber connector is configured to mate the first pre-terminated end portion of the first optical fiber cable section with a second pre-terminated end portion of a second optical fiber cable section (claim 1 of the ‘734 patent);

wherein the feed-through duct engaging portion includes a compression fitting portion configured to inwardly deform a portion of a body member around the free end portion of the micro duct without preventing the pre-terminated end portion of the optical fiber cable from being pushed or pulled through both the duct and the feed-through duct engaging portion during operation of the optical fiber feed-through connector (claim 2);

wherein the feed-through duct engaging portion includes a compression fitting portion configured to overlap with an end portion of a body member when the feed-through duct engaging portion moves between the first and second positions (claim 3);

an optical fiber feed-through connector for optically coupling a pre- terminated end portion of an optical fiber cable with a non-feed-through optical fiber connector comprising: a feed-through duct engaging portion configured to move between a first position, where the feed-through duct engaging portion is configured to receive a free end portion of a duct shaped so as to allow a pre-terminated end portion of an optical fiber cable to be pushed or pulled through the duct, and a second position, where the feed-through duct engaging portion is configured to be compressed around the free end portion of the duct, the feed-through engaging portion being configured to permit the pre-terminated end portion of the optical fiber cable to be slidingly fed through both the duct and the feed- through duct engaging portion in the first position and the second position; and a feed-through housing portion configured to be operatively coupled to the feed-through duct engaging portion so as to allow the pre-terminated end portion of the optical fiber cable to be pushed or pulled through the feed- through housing portion; wherein the feed-through duct engaging portion includes an inner member that is configured to fit into the free end portion of the duct and prevent the free end portion of the duct from collapsing when the feed-through duct engaging portion is compressed around the free end portion of the duct; and wherein the feed-through duct engaging portion and the feed-through housing portion are configured to allow the pre-terminated end portion of the fiber optical cable to be optically coupled with a non-feed-through optical fiber connector after the pre-terminated end portion of the optical fiber cable has been pushed or pulled through the duct (claim 4);

wherein the non-feed-through optical fiber connector is configured to be optically coupled to the pre-terminated end portion of the optical fiber cable without allowing the pre-terminated end portion of the optical fiber cable to be fed through the non-feed-through optical fiber connector (claim 5);

wherein the non-feed-through optical fiber connector comprises an SC connector, an LC connector, or an ST connector (claim 6);

wherein the feed-through duct engaging portion includes a first longitudinal conduit configured to allow the pre-terminated end portion of the optical fiber cable to be slid through the first longitudinal conduit, and the feed-through housing portion includes a second longitudinal conduit configured to allow the pre-terminated end portion of the optical fiber cable to be slid through the second longitudinal conduit (claim 7);

wherein the feed-through housing portion includes a connection point configured to be coupled to the pre-terminated end portion of the optical fiber cable (claim 8);

wherein the pre-terminated end portion of the optical fiber cable comprises a first pre-terminated end portion of a first optical fiber cable section, and the non-feed-through optical fiber connector is configured to mate the first pre-terminated end portion of the first optical fiber cable section with a second pre-terminated end portion of a second optical fiber cable section (claim 9);

wherein the feed-through duct engaging portion includes a compression fitting portion configured to inwardly deform a portion of a body member around the free end portion of the micro duct without preventing the pre-terminated end portion of the optical fiber cable from being pushed or pulled through both the duct and the feed-through duct engaging portion during operation of the optical fiber feed-through connector (claim 10);

wherein the feed-through duct engaging portion includes a compression fitting portion configured to overlap with an end portion of a body member when the feed-through duct engaging portion moves between the first and second positions (claim 11);

An optical fiber feed-through connector for optically coupling a pre- terminated end portion of an optical fiber cable with a non-feed-through optical fiber connector comprising: a feed-through duct engaging portion having a body member and a compression fitting portion configured to axially move between a first position, where the feed-through duct engaging portion is configured to receive a free end portion of a duct shaped to allow a pre-terminated end portion of an optical fiber cable to be slidingly fed through the duct, and a second position, where the compression fitting portion is configured to radially compress a portion of the body member around the free end portion of the duct, the feed-through engaging portion being configured to permit the pre-terminated end portion of the optical fiber cable to be slidingly fed through both the duct and the feed-through duct engaging portion in the first position and the second position; and a feed-through housing portion configured to be operatively coupled to the feed-through duct engaging portion so as to allow the pre-terminated end portion of the optical fiber cable to be slidingly fed through the feed-through housing portion; wherein the feed-through duct engaging portion and the feed-through housing portion are configured to allow the pre-terminated end portion of the fiber optical cable to be optically coupled with a non-feed-through optical fiber connector (claim 12);

wherein the non-feed-through optical fiber connector is configured to be optically coupled to the pre-terminated end portion of the optical fiber cable without allowing the pre-terminated end portion of the optical fiber cable to be slidingly fed through the non-feed-through optical fiber connector (claim 13);

wherein the feed-through duct engaging portion is configured to prevent the free end portion of the duct from collapsing when the compression fitting portion moves between the first position and the second position so as to allow the pre-terminated end portion of an optical fiber cable to be pushed or pulled through the duct when the feed-through duct engaging portion is in the first and second position during operation of the optical fiber feed-through connector (claim 14);

wherein the non-feed-through optical fiber connector comprises an SC connector, an LC connector, or an ST connector (claim 15);

wherein the feed-through duct engaging portion includes a first longitudinal conduit configured to allow the pre-terminated end portion of the optical fiber cable to be slid through the first longitudinal conduit, and the feed-through housing portion includes a second longitudinal conduit configured to allow the pre-terminated end portion of the optical fiber cable to be slid through the second longitudinal conduit (claim 16);

wherein the compression fitting portion is configured to inwardly deform the portion of the body member around the free end portion of the micro duct without preventing the pre-terminated end portion of the optical fiber cable from being pushed or pulled through both the duct and the feed- through duct engaging portion during operation of the optical fiber feed- through connector (claim 17);

wherein the feed-through housing portion includes a connection point configured to be coupled to the pre-terminated end portion of the optical fiber cable (claim 18);

wherein the pre-terminated end portion of the optical fiber cable comprises a first pre-terminated end portion of a first optical fiber cable section, and the non-feed-through optical fiber connector is configured to mate the first pre-terminated end portion of the first optical fiber cable section with a second pre-terminated end portion of a second optical fiber cable section (claim 19);

wherein the compression fitting portion is configured to overlap with an end portion of the body member when the compressing fitting portion axially moves between the first and second positions (claim 20).


- The non-feed through optical fiber connector comprising an SC connector, an LC connector, or an ST connector (claim 1).
- Functional language regarding the feed-through duct engaging portion being configured to fit into the free end portion of the duct (claim 1).
- Functional language regarding the pre-terminated end portion being pushed or pulled through the free end portion of the duct, feed-through duct engaging portion, and feed-through housing portion (claims 4, 12).
These functional limitations would have been necessarily exhibited by the claimed elements of the present application. As such, while the claimed recitations of the present application are not fully identical to the claimed recitations of the ‘734 patent, all the claimed limitations are clearly anticipated by the claimed recitations of the ‘734 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874